Case 6:20-cv-01210-GAP-GJK Document 52 Filed 05/28/21 Page 1 of 5 PageID 369




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION



DAVID NDALAMBA, and
STARLINE MEDIA, INC.
         Plaintiffs,                         C.A. No. 6:20-CV-01210-GAP-GJK

      v.

ELISHA TRICE, JOMY STERLING,
and STAR STATUS GROUP

            Defendants.



JOMY STERLING and STAR STATUS
GROUP
         Counterclaim Plaintiffs,

      v.

DAVID NDALAMBA and TYLER
GNASS
            Counterclaim Defendants.


                     MOTION FOR PROTECTIVE ORDER

      Pursuant to FRCP 26(c), Defendants, Jomy Sterling and Star Status Group,

hereby respectfully request a protective order that (A) restricts the scope of the




                                    Page 1 of 5
Case 6:20-cv-01210-GAP-GJK Document 52 Filed 05/28/21 Page 2 of 5 PageID 370




subpoena attached hereto as Exhibit A to only non-cumulative1 documents that

relate to Royale High and/or Crown Academy; (B) compels Plaintiffs’ counsel to

send to Defendants’ counsel all documents produced pursuant to the subpoena;

(C) compels Plaintiffs’ counsel to treat all documents produced pursuant to the

subpoena as “highly confidential” under the parties’ non-disclosure agreement

attached hereto as Exhibit B until Defendants’ counsel can review the documents

and re-designate them as appropriate; and (D) awards Defendants their reasona-

ble attorney’s fees in making this motion. In support of this request, Defendants

state as follows:

1.    Pursuant to Rule 26(c), on motion, “the court may, for good cause, issue an

order to protect a party or person from annoyance, embarrassment, oppression,

or undue burden or expense.” A party has standing to object to a Rule 45 sub-

poena under Rule 26 if the subpoena seeks irrelevant information. Auto-Owners

Ins. Co. v. Southeast Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla. 2005).

2.    Plaintiffs’ claims against Defendants can be summarized as follows: De-

fendants stole Plaintiffs’ Royale High source code and trade secrets and incorpo-

rated said source code and trade secrets into a competing game called Crown




1Defendants have already produced Crown Academy source code in the form of three
place files and revenue information related to Crown Academy. Plaintiffs should not be
allowed to request “all” place files or financial information related to Crown Academy.



                                      Page 2 of 5
Case 6:20-cv-01210-GAP-GJK Document 52 Filed 05/28/21 Page 3 of 5 PageID 371




Academy. See Dkt. No. 24. Therefore, the only relevant information here is in-

formation related to the games Royale High and/or Crown Academy.

3.    Plaintiffs’ counsel noticed a Rule 45 subpoena on March 16, 2021 to be

served on Roblox Corporation. See Exhibit A. Defendants objected to the sub-

poena and Plaintiffs’ counsel agreed to hold off on serving the subpoena until

Defendants’ objections were resolved. Despite that agreement, Defendants re-

ceived an email from Roblox on May 21, 2021 indicating that it was served with

the subpoena and would comply with it within 7 days unless Defendants filed a

formal objection in court. Plaintiffs’ counsel would not withdraw the subpoena.

4.    Many of the requests in the subpoena seek irrelevant information. For ex-

ample, one request asks for “[a]ny and all documents referring or relating to any

Roblox account name…PixelatedCandy.” This request is not restricted to Royale

High- or Crown Academy-related information and therefore violates Rule 26.

5.    Good cause also exists for this request because some of the information

sought by the subpoena will contain Defendants’ highly confidential information

and therefore needs to be designated as such under the parties’ non-disclosure

agreement. See Exhibit B. All information produced by Roblox pursuant to the

subpoena should be treated as “highly confidential” until Defendants’ counsel

has an opportunity to review the documents and re-designate them as appropri-

ate. Plaintiffs, Defendants’ competitors, cannot use a subpoena to gain access to

Defendants’ confidential information.


                                    Page 3 of 5
Case 6:20-cv-01210-GAP-GJK Document 52 Filed 05/28/21 Page 4 of 5 PageID 372




      WHEREFORE, Defendants respectfully request the relief set forth above.

                           Local Rule 3.01(g) Certification

      I hereby certify that I have conferred in good faith with Plaintiffs’ counsel

with respect to the over breadth of the Roblox subpoena, however Plaintiffs’

counsel was unwilling to withdraw the subpoena and re-serve a subpoena com-

pliant with Rule 26. As a result and in order to pause Roblox’s compliance with

the subpoena until the objections raised above are resolved, Defendants had to

file the instant motion.


DATED: May 28, 2021                        Respectfully submitted

                                           Jomy Sterling AND
                                           Star Status Group
                                           By Their Attorney,
                                           /s/ Shaun P. Keough
                                           Shaun P. Keough (Trial Counsel)
                                           Florida Bar # 1000985
                                           PARKER KEOUGH LLP
                                           3505 Lake Lynda Dr. Suite 200
                                           Orlando, FL 32817
                                           Tel.: (321) 262-1146
                                           Fax.: (617) 963-8315
                                           E-mail: skeough@parkerkeough.com




                                     Page 4 of 5
Case 6:20-cv-01210-GAP-GJK Document 52 Filed 05/28/21 Page 5 of 5 PageID 373




                          CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing has

been filed with the Court using the Court’s ECF System which will electroni-

cally serve a copy on May 28, 2021 on all counsel of record.


                                           BY: /s/ Shaun P. Keough
                                           Shaun P. Keough (Trial Counsel)
                                           Florida Bar # 1000985




                                    Page 5 of 5
